Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2022 has been entered.
 
Response to Arguments
The previous applied 35 USC 103 rejections have been withdrawn in view of the entered amendments and remarks dated 1/5/2022. 
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not explicitly disclose or make obvious the invention as recited in the independent claims as a whole with particular emphasis on the amendments and remarks dated 1/5/2022, see particularly pages 11-12 of those remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pub. No. 2017/0093902 (Roundy et al) – The method involves aggregating a collection of security events received from logs from devices. The collection of security events is evaluated based on a confidence score assigned to each distinct type of security event, where the confidence for type of security event indicates a likelihood that a security incident is occurred. A threshold for determining when to report an occurrence of a incident from the collection of security events, is determined. The occurrence of the incident to an analyst is reported upon determining that the security event of the collection crosses the threshold.
US Pub. No. 2015/00304349 (Berstein et al) – The method involves building a model of a group of network addresses by inputting network addresses with a data processor. The network addresses with data processor are parsed into a tree data structure. Each tree data structure has nodes in which successive nodes represent successive portions of a network address. The ripeness score has a number of occurrences of the node. The nodes are classified as ripe nodes and unripe nodes. A network address is identified as anomalous based on a deviation of the network address from the model.
US Pub. No. 2010/0071061 (Crovella et al) – Several time series collectively indicating the communication network traffic on several network elements such as routers, are formed. The formed time series are decomposed into communication network traffic patterns existing in the network elements.
US Pat. 10,673,880 (Pratt et al) – The anomaly detection method involves processing events associated with an information technology environment using a machine-learning anomaly detection model to generate first anomaly data indicative of a first anomaly detected in the events. The events are processed using an anomaly detection rule to generate second anomaly data indicative of a second anomaly detected in the events. The anomaly detection rule is defined by a user. The first anomaly data and the second anomaly data are input into a machine-learning threat indicator model. The first anomaly data is processed concurrently with the second anomaly data using the machine-learning threat indicator model to identify a threat indicator associated with a potential security threat to the information technology environment.
US Pat. 10,601,844 (Parker) – The method involves identifying (101) several data sources. A baseline for each data source is generated. The baseline includes several data source outputs that are evaluated over a time period. Several data source anomalies are detected in which each data source anomaly is associated with a data source output exceeding a threshold for the data source baseline. A geolocation is identified (105) for each data source anomaly. Several correlations are generated with several data source anomalies and the geolocation for each data source anomaly. A correlation is associated with a security event. A trouble ticket is received. The trouble ticket is associating with one security event.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452